Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20    PageID.12783    Page 1 of 48




                       UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF MICHIGAN

                                  SOUTHERN DIVISION




                                         )
   OMAR RASHAD POUNCY,                   )
                                           Case No. 2:13-cv-14695
                                         )
                    Petitioner,
                                         ) Hon. Matthew F. Leitman
               v.                        )
                                         )
   CARMEN D. PALMER,                     )
                                         )
                    Respondent           )



         PETITIONER OMAR POUNCY’S REPLY BRIEF IN FURTHER
       SUPPORT OF HIS REMAINING UNRESOLVED HABEAS CLAIMS

                                             Aaron M. Katz
                                             David Khrakovsky
                                             ROPES & GRAY LLP
                                             800 Boylston Street
                                             Boston, MA 02199
                                             Telephone: (617) 951-7000
                                             Fax: (617) 951-7050
                                             Aaron.Katz@ropesgray.com

                                             David L. Moffitt (P30716)
                                             30800 Telegraph Rd., Ste. 1705
                                             Bingham Farms, MI 48025
                                             Telephone: (248) 644-0880
                                             dlmoffittassoc@ameritech.net




  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20                           PageID.12784          Page 2 of 48




                                        TABLE OF CONTENTS

  INTRODUCTION ............................................................................................... 1
  ARGUMENT ....................................................................................................... 1
      I.          Pouncy Is Entitled to Relief on His Gonzalez-Lopez Claim. .................... 1
      II.         Pouncy Is Entitled to Relief on His Faretta Claim. ................................12
      III.        Pouncy Is Entitled to Relief on His Lafler Claim. ..................................16
      IV.         Pouncy Is Entitled to Relief on His Brady/Giglio/Napue Claim. ............23
             A.      The State Suppressed Favorable Phone Records. ..............................23
             B.      The Prosecution Unconstitutionally Failed to Correct Grimes’s False
                     Testimony, or at Least Suppressed Giglio Evidence Demonstrating
                     Grimes’s False Testimony.................................................................29
             C.      The Court Can Consider the Joyce Photo Array Suppression. ...........33
      V.          Pouncy Is Entitled to Relief on His Cronic Claim. .................................36
  CONCLUSION ...................................................................................................40




                                                          i
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20                           PageID.12785          Page 3 of 48




                                     TABLE OF AUTHORITIES

                                                                                                         Page(s)

  Cases

  Alleyne v. United States,
     570 U.S. 99 (2013)...........................................................................................13

  Akins v. Easterling,
     648 F.3d 380 (6th Cir. 2011) ...................................................................... 13, 15

  Banks v. Dretke,
    540 U.S. 668 (2004) .........................................................................................24

  Boyd v. French,
    147 F.3d 319 (4th Cir. 1998) ............................................................................27

  Bradley v. Henry,
     510 F.3d 1093 (9th Cir. 2007) (en banc) ............................................................8

  Cobb v. Warden,
    466 F. App’x 456 (6th Cir 2012) .................................................................. 7, 12

  Coleman v. Thompson,
    501 U.S. 722 (1991) .........................................................................................34

  Cottenham v. Jamrog,
    248 F. App’x 625 (6th Cir. 2007) .......................................................................6

  Getsy v. Mitchell,
    495 F.3d 295 (6th Cir. 2007) ............................................................................36

  Giglio v. United States,
     405 U.S. 150 (1972) .................................................................................. passim

  Harrington v. Richter,
    562 U.S. 86 (2011)...........................................................................................25

  Hart v. Mannina,
    798 F.3d 578 (7th Cir. 2015) ............................................................................36

  Holland v. Florida,
    560 U.S. 631 (2010) .........................................................................................34

                                                          ii
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20                           PageID.12786          Page 4 of 48




  Holland v. Rivard,
    800 F.3d 224 (6th Cir. 2015) ............................................................................25

  Kyles v. Whitley,
     514 U.S. 419 (1995) ................................................................................... 24, 34

  Lalani v. United States,
     315 Fed. App’x 858 (11th Cir. 2009) ...............................................................21

  Luis v. United States,
     136 S. Ct. 1083 (2016) .....................................................................................10

  Magana v. Hofbauer,
    263 F.3d 542 (6th Cir. 2001) ............................................................................20

  Martinez v. Illinois,
    572 U.S. 833 (2014) ...........................................................................................5

  Mitchell v. Mason,
     325 F.3d 732 (6th Cir. 2003) ...................................................................... 37, 39

  Moldowan v. City of Warren,
    578 F.3d 351 (6th Cir. 2009) ............................................................................27

  Morris v. Slappy,
    461 U.S. 1 (1983)...........................................................................................3, 4

  People v. Cress,
    664 N.W.2d 174 (Mich. 2003) ................................................................... 23, 24

  People v. Lockridge,
    498 Mich 358 (2015) .......................................................................................15

  Phillips v. White,
     851 F.3d 567 (6th Cir. 2017) ...................................................................... 39, 40

  Pouncy v. Palmer,
    165 F. Supp. 3d 615 (E.D. Mich., Jan. 11, 2016) ....................................... 11, 38

  Pouncy v Palmer,
    168 F. Supp. 3d 954 (E.D. Mich 2016) ...................................................... 18, 39



                                                         iii
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20                               PageID.12787            Page 5 of 48




  Powell v. Alabama,
    287 U.S. 45 (1932)...........................................................................................37

  Sawaf v. United States,
    570 Fed. App’x 544 (6th Cir. 2014) .................................................................21

  Smith v. Toledo Corr. Inst.,
    No. 1:12-cv-425, 2020 U.S. Dist. LEXIS 62540 (S.D. Ohio April
    9, 2020)............................................................................................................25

  Smith v. United States,
    348 F.3d 545 (6th Cir. 2003) ............................................................................19

  Strickler v. Green,
     527 U.S. 263 (1999) .........................................................................................27

  United States v. Adelzo-Gonzalez,
    268 F.3d 772 (9th Cir. 2001) ..............................................................................9

  United States v. Arvanitis,
    902 F.2d 489 (7th Cir. 1990) ............................................................................18

  United States v. Gonzalez-Lopez,
    548 U.S. 140 (2006) ................................................................................... 1, 2, 3

  United States v. Gordon,
    156 F.3d 376 (2d Cir. 1998) .............................................................................20

  United States v. Morris,
    470 F.3d 596 (6th Cir. 2006) ............................................................................18

  Wheat v. United States,
    486 U.S. 153 (1988) ...........................................................................................4

  Wright v. Van Patten,
    552 U.S. 120 (2008) .........................................................................................40

  Statutes

  28 U.S.C. § 2254(d)(1) .....................................................................................2, 16

  AEDPA..........................................................................................................passim



                                                            iv
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20                          PageID.12788         Page 6 of 48




  Other Authorities

  Sixth Amendment ..........................................................................................passim

  Barbara Menear, Michigan Supreme Court (2019) ................................................9




                                                         v
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20         PageID.12789     Page 7 of 48




                                   INTRODUCTION

          The State’s response brief does not provide any satisfactory explanations for

  the fundamental defects and unfairness of Omar Pouncy’s criminal proceeding.

  Instead, the State’s response brief merely knocks down a series of strawmen that

  misapprehend the arguments that we made in our opening brief, mischaracterize the

  record, assert supposed “facts” that are not supported by any admissible (let alone

  persuasive) evidence, misread or ignore clearly established Supreme Court

  precedent and applicable Sixth Circuit case law, and seek to walk back admissions

  it previously has made.

          For the reasons explained below, the Court should reject the State’s efforts to

  defend Pouncy’s unconstitutional conviction and grant Pouncy an unconditional writ

  of habeas corpus.

                                      ARGUMENT

  I.      Pouncy Is Entitled to Relief on His Gonzalez-Lopez Claim.
          The State argues that the Supreme Court’s decision in “Gonzalez-Lopez has

  nothing to do with determining whether the state trial court violated Pouncy’s Sixth

  Amendment right to retain his counsel of choice.” State Resp. Br., ECF No. 321,

  Page.ID.12542. According to the State, by relying on Gonzalez-Lopez, Pouncy “has

  things backwards” and is “putting the proverbial cart before the horse.” Id. at

  PageID.12543. The State misunderstands our argument.




  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20          PageID.12790     Page 8 of 48




          Under AEDPA, the threshold question for the Court is whether the decision

  of the Michigan Court of Appeals affirming the trial court’s refusal of Pouncy’s

  request to obtain new counsel either (i) unreasonably applied clearly established

  Supreme Court precedent, or (ii) was contrary to clearly established Supreme Court

  precedent. See 28 U.S.C. § 2254(d)(1). With respect to that threshold question,

  Gonzalez-Lopez provides an unambiguous answer. Gonzalez-Lopez’s core holding

  is that the Sixth Amendment right to counsel of choice is distinct from the right to

  be represented by counsel who is effective; demonstrating a violation of the former

  does not depend upon demonstrating a violation of the latter. As the Supreme Court

  held in Gonzalez-Lopez, “[d]eprivation of the right [to counsel of choice] is

  ‘complete’ when the defendant is erroneously prevented from being represented by

  the lawyer he wants, regardless of the quality of the representation he received.”

  United States v. Gonzalez-Lopez, 548 U.S. 140, 148 (2006). Despite this, the

  Michigan Court of Appeals held that “the trial court did not abuse its discretion in

  denying [Pouncy’s] request [for a continuance to retain new counsel]” because

  “[Pouncy] failed to demonstrate that his appointed counsel was not providing him

  with effective assistance . . . .” ECF No. 8-44, Page.ID.3281. A defendant’s

  purported failure to demonstrate that his court-appointed counsel was ineffective is

  not, however, a permissible basis for an appellate court to affirm a trial court’s denial

  of a defendant’s request to retain new counsel.          Were it otherwise, it would


                                             2
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20         PageID.12791     Page 9 of 48




  necessarily mean that the right to counsel of choice is entirely co-extensive with the

  right to effective counsel, which would render Gonzalez-Lopez’s core holding a dead

  letter. Thus, even assuming that Pouncy’s court-appointed counsel was prepared to

  effectively represent Pouncy at trial (which he was not), the Michigan Court of

  Appeals did precisely what Gonzalez-Lopez forbids: it “confuse[d] the right to

  counsel of choice . . . with the right to effective counsel . . . .” Gonzalez-Lopez, 548

  U.S. at 148. The Michigan Court of Appeals’s decision is thus contrary to Gonzalez-

  Lopez and, for that reason alone, not entitled to AEDPA deference.

          The State argues that the Supreme Court’s decision in Morris v. Slappy, 461

  U.S. 1 (1983), permits a reviewing court to consider counsel’s effectiveness in

  determining whether the trial court abused its discretion in denying the defendant’s

  last-minute request for a continuance to retain new counsel. The State is wrong.

  Unlike here, Morris did not involve a defendant’s request to retain new counsel to

  replace the counsel that the court had appointed him. 1 Rather, Morris involved a


  1
   The trial record does not allow for a conclusion that Pouncy, during his pre-trial
  colloquy with the court, was merely requesting new appointed counsel and was
  unable or unwilling to retain new counsel with his own funds. Indeed, when Pouncy
  later that day reiterated his request for a continuance to obtain new counsel, he made
  clear that he was willing to retain a lawyer with his own funds if necessary. See ECF
  No. 8-7, PageID.672. The trial court responded by excoriating Pouncy that “[i]f you
  were gonna hire somebody you should have did it a long time ago.” Id. This resolves
  any doubt about the scope of the trial court’s denial earlier that morning of Pouncy’s
  request to replace Mr. Breczinski with a new lawyer. In its brief, the State expresses
  disbelief that, having been deemed an indigent defendant, Pouncy could have
  afforded to hire a lawyer. As the State is no doubt aware, Pouncy had a mother who
                                             3
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20        PageID.12792     Page 10 of 48




  defendant’s request for a continuance so that a particular public defender, who was

  recovering from emergency surgery, could represent him at trial. See id. at 5–6.

  Because a defendant does not have a Sixth Amendment right to choose his court-

  appointed counsel, the Supreme Court did not even address, let alone decide,

  whether the trial court’s refusal to grant the defendant’s continuance motion violated

  his Sixth Amendment right to be represented by counsel of choice. Instead, the

  Supreme Court addressed whether the trial court’s refusal to grant a continuance

  violated the defendant’s “right to the assistance of counsel.” Id. at 11–12 (emphasis

  added). Not surprisingly, the Supreme Court pointed to all of the facts showing that

  the public defender assigned to represent the defendant at trial was adequately

  prepared for trial, including his “unequivocal and uncontradicted statement . . . that

  he was fully prepared and ‘ready’ for trial . . . .”2 Id. at 12. Because Morris did not

  even involve the Sixth Amendment right at issue here, it is completely inapposite. 3



  was fully capable of paying for an attorney for her son, if that is what was necessary
  to ensure he received a fair trial represented by a lawyer whom he could trust.
  2
   Mr. Breczinski, of course, told the trial court that it was “problematic” to say
  whether he was prepared for trial. ECF No. 8-7, PageID.459.
  3
    Also inapposite is Wheat v. United States, 486 U.S. 153, 159 (1988), where the
  “question raised . . . [was] the extent to which a criminal defendant’s right under the
  Sixth Amendment to his chosen attorney is qualified by the fact that the attorney has
  represented other defendants charged in the same criminal conspiracy.” Wheat has
  nothing to do with whether a trial court, for no reason other than its own desire to
  proceed to trial without any further delay, may deny a defendant’s request for a
  continuance so that he may retain counsel to replace his court-appointed counsel.
                                            4
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20        PageID.12793      Page 11 of 48




          The other reeds upon which the Michigan Court of Appeals rested its decision

  affirming the trial court are equally narrow and brittle. First, the Michigan Court of

  Appeals concluded that Pouncy “did not make a formal motion for a continuance.”

  ECF No. 8-44, PageID.3281. Second, the Michigan Court of Appeals concluded

  that Pouncy’s request to retain new counsel “did not come until trial was already

  underway . . . .” Id. Neither conclusion can reasonably be squared with the trial

  record.

          “The right to choice of counsel is implicated whenever a defendant informs

  the court . . . that he [or she] is unhappy with his [or her] counsel.” Cottenham v.

  Jamrog, 248 F. App’x 625, 636 (6th Cir. 2007). To say that Pouncy was “unhappy”

  with Mr. Breczinski is a severe understatement. Prior to the venire even being called

  up to the courtroom for jury selection—which is indisputably prior to trial, cf.

  Martinez v. Illinois, 572 U.S. 833, 840 (2014) (“A jury trial begins . . . when

  the jury is sworn.”)—Pouncy implored the trial court in stark terms that he was not

  even comfortable proceeding to trial with Mr. Breczinski:

                POUNCY: I really don’t think . . . we ready to go on
                because um, well . . . me and my attorney not, we really
                not, really not on the same page to be honest. . . . I wrote
                . . . the Defender Administrator and asked for um further,
                a, a different counsel because I don’t really feel satisfied
                with the one I have . . . . I’m not getting’ proper
                representation um honestly. . . . I really don’t feel
                comfortable with, with the representation that I have now.

  ECF No. 8-7, PageID.460-462, 465.

                                             5
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20      PageID.12794    Page 12 of 48




          Notably, the trial court, which had the benefit of personally observing

  Pouncy’s demeanor, clearly understood that Pouncy was, at that moment, requesting

  an opportunity to obtain new counsel. The trial court, however, rejected the request

  out of hand, purely as a matter of expedience:

               THE COURT: You’re not in a position to judge whether
               counsel knows how to do his job or not. So at this point
               I’m not really in a position to grant your request to
               have new counsel because we’re here on the day of
               trial, we got a jury downstairs that’s ready to go and
               we’re gonna try this case today Mr. Pouncy.
  Id. at PageID.465 (bolding added). This is when the relevant violation of Pouncy’s

  Sixth Amendment right to counsel of choice occurred. That Pouncy later reiterated

  his desire for new counsel after the prosecutor’s opening statement, see ECF No. 8-

  7, PageID.672, simply underscores how desperate Pouncy was to replace Mr.

  Breczinski with new counsel of his choosing.

          With the Michigan Court of Appeals’s decision disentitled to AEDPA

  deference, this Court reviews de novo whether the trial court acted arbitrarily when

  it denied Pouncy’s request for new counsel. The trial court acted arbitrarily in the

  extreme. The trial court gave a single reason why it would not continue the trial so

  that Pouncy could obtain new counsel—because a venire was “downstairs.” That

  amounted to no reason at all. An equally qualified venire would be “downstairs”

  and “ready to go” the following week, and the week after that, and the week after

  that.

                                           6
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20       PageID.12795     Page 13 of 48




          The State acknowledges that “an ‘unreasoning and arbitrary insistence upon

  expeditiousness in the face of a justifiable request for delay’” violates the

  defendant’s Sixth Amendment right to counsel of choice. State Resp Br., ECF No.

  321, PageID.12545 (quoting Morris, 461 U.S. at 11–12). The trial court’s conduct

  cannot be described in any other way. As the Sixth Circuit held Cobb v. Warden,

  because “[a]ny substitution of counsel will ‘almost certainly necessitate a last-

  minute continuance,’ . . . more than simply a delay must be shown to justify denying

  a motion to substitute counsel.” 466 F. App’x 456, 463 (6th Cir 2012) (quoting

  United States v. Whitfield, 259 F. App’x 830, 834 (6th Cir. 2008)). Here, however,

  the trial court did not even insinuate that a continuance of trial would somehow

  impair the court’s ability to administrate justice. Instead, the trial record from the

  morning of January 24, 2006 makes clear that the trial court was simply outraged

  that Pouncy was questioning the competence of Mr. Breczinski and, for that reason,

  hell bent on proceeding to trial without any further delay. 4 The trial court did not

  treat Pouncy as an adult with his future hanging in the balance. Rather, it treated

  Pouncy like an uppity teenager who needed to be put in his place.



  4
    In failing to countenance Pouncy’s concerns about Mr. Breczinski’s pre-trial
  investigation (or, more accurately, lack thereof), the trial court appears to have
  assumed Pouncy’s guilt of the charged offenses. In other words, the trial court leapt
  to the conclusion that, insofar as Mr. Breczinski had failed to discover meaningfully
  exculpatory or exonerating information, it was because Pouncy was guilty rather
  than because Mr. Breczinski’s trial preparations were lacking.
                                            7
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20         PageID.12796     Page 14 of 48




          Because a venire being “downstairs” is a patently arbitrary reason to force a

  defendant to proceed to trial on serious felony charges roughly ten weeks after

  arraignment with an attorney that he does not trust and does not want, the State is

  forced to rely on a series of non sequiturs, red herrings, and speculation to defend

  the trial court’s conduct.

          First, the State argues that Pouncy’s pre-trial colloquy with the trial court

  amounted only to a request for new appointed counsel. See State Resp. Br., ECF

  No. 321, PageID.12556. Nothing in the record supports this argument. During his

  pre-trial colloquy with the trial court, Pouncy never said anything to suggest that, if

  given the choice of retaining new counsel with his own funds or proceeding to trial

  with Mr. Breczinski, he would choose the latter. The trial court did not inquire

  whether Pouncy had the desire and ability to retain counsel with his own funds, and

  it could not silently “assume” that Pouncy “had no way of paying for counsel.” 5

  Bradley v. Henry, 510 F.3d 1093, 1098 (9th Cir. 2007) (en banc). Moreover, the

  trial court’s ruling that it would not provide Pouncy a continuance was categorical;

  the trial court did not indicate that it would grant a continuance if Mr. Pouncy desired

  to retain counsel with his own funds.




  5
    Indeed, any such assumption would have been factually incorrect. With the
  assistance of his mother, Pouncy absolutely had the resources to retain counsel, as
  he later made clear to the trial court. See ECF No. 8-7, PageID.672.
                                             8
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20           PageID.12797     Page 15 of 48




          Second, the State argues that a trial court is granted “‘a great deal of latitude’”

  when deciding a last-minute request to retain new counsel. State Resp. Br., ECF No.

  321, PageID.12544 (quoting Morris, 461 U.S. at 11). That may be true, but it simply

  begs the question that this Court must answer, which is whether the trial court acted

  arbitrarily in denying Pouncy’s request to retain new counsel. Neither the Supreme

  Court nor the Sixth Circuit has ever suggested that the last minute nature of a

  defendant’s request is, on its own, a sufficient reason to deny the defendant an

  opportunity to retain new counsel. Cf. United States v. Adelzo-Gonzalez, 268 F.3d

  772, 780 (9th Cir. 2001) (holding that a trial “court may not deny motion to substitute

  counsel solely because it was late”).            Furthermore, Pouncy’s request for an

  opportunity to obtain new counsel was not as “last minute” as the State suggests.

  Pouncy made clear to the trial court that he had written previously had written to the

  Defender Administrator, who is an officer of the Genessee County Court. 6 Because

  Pouncy was detained without bond, his opportunities to express his concerns to the

  trial court prior to the morning of January 24, 2006 were limited. The only prior

  opportunity for Pouncy to express his concerns to the trial court in person was at the

  January 9, 2006 pre-trial conference; but, at that point in time, Mr. Breczinski was

  continuing to give Pouncy (and the trial court) the impression that robust pre-trial



  6
   Barbara Menear, Michigan Supreme Court (2019), https://courts.michigan.gov/
  Administration/SCAO/Documents/Barbara%20Menear.pdf.
                                               9
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20         PageID.12798     Page 16 of 48




  investigation was being conducted behind the scenes, and so Pouncy’s concerns with

  Mr. Breczinski had not yet crystallized.

          Third, the State argues that Pouncy’s “displeasure” with his court-appointed

  counsel was not a “compelling reason” for a last-minute continuance. State Resp.

  Br., ECF No. 321, PageID.12545. The record makes clear, however, that Pouncy

  was not merely displeased with Mr. Breczinski’s representation to that point; rather,

  the felt completely uncomfortable proceeding to trial with him as his lawyer. ECF

  No. 8-7, PageID.460, 462. What more compelling reason for wanting new counsel

  could Pouncy have provided? 7 If a defendant does not feel comfortable with his

  counsel, forcing him to proceed to trial with that counsel is tantamount to forcing

  him to proceed to trial with no counsel at all. See, e.g., Luis v. United States, 136 S.

  Ct. 1083, 1089 (2016) (recognizing “the necessarily close working relationship

  between lawyer and client, the need for confidence, and the critical importance of

  trust”).     Indeed, this Court already has found that Mr. Breczinski’s pre-trial

  communications with Pouncy were appalling lacking. See, e.g., Pouncy v. Palmer,




  7
    To be sure, Pouncy also expressed concern regarding Mr. Breczinski’s lack of
  motion practice and failure to investigate Pouncy’s alibi and mistaken identity
  defenses. The State asserts that Mr. Breczinski’s failure to prepare a strong defense
  for Pouncy was “not for lack of effort.” State Resp. Br., ECF No. 321,
  PageID.12545. The State, however, fails to cite any evidence demonstrating Mr.
  Breczinski’s pre-trial “efforts.”
                                             10
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20         PageID.12799      Page 17 of 48




  165 F. Supp. 3d 615, 629 (“Breczinski had not meaningfully communicated with

  Pouncy prior to the start of trial.”).

          Fourth, the State argues that Pouncy’s request for a continuance was simply

  an attempt to “hijack” the criminal justice system and that the trial court denied

  Pouncy’s request for a continuance because it “saw it for what it was—a delaying

  tactic.”     State Resp. Br., ECF No. 321, PageID.12559.         This is not a serious

  argument. Neither the trial court nor the prosecutor ever indicated any belief

  whatsoever that Pouncy was making his request for the purpose of delay or some

  other improper strategic reason. Because Pouncy was in pre-trial detention, he had

  no incentive to delay trial for the sake of delay, and the trial record leaves no doubt

  about the genuineness of Pouncy’s concerns with Mr. Breczinski. See Pouncy, 165

  F. Supp. 3d at 627 (recognizing Pouncy’s reasonable concerns with Mr. Breczinski).

          Fifth, the State argues that granting a continuance may have caused

  inconvenience to a “long list of witnesses, including two victims, [who] had already

  been subpoenaed and had likely made special arrangements in their work and

  personal lives to accommodate what they believed would be the dates that trial in

  this matter would be held,” as well as to “the prosecutor” who “would have devoted

  significant time and effort to preparing for a trial he thought certain to proceed at the

  expense of preparing for other trials and matters also on his docket.” State Resp.

  Br., ECF No. 321, PageID.12559–12560. Neither the trial court nor the prosecutor,


                                             11
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20        PageID.12800    Page 18 of 48




  however, mentioned any of these considerations as concerns, let alone reasons for

  denying Pouncy an opportunity to retain new counsel. There is no evidence in the

  trial record to support the State’s post hoc speculation that a continuance would have

  so impaired witnesses’ and the prosecutor’s schedule. Furthermore, the State’s

  argument that the convenience of witnesses and the prosecutors could ever trump

  Pouncy’s right to retain new counsel under the specific circumstances is contrary to

  the Sixth Circuit’s decision in Cobb, 466 F. App’x at 463–464.

  II.     Pouncy Is Entitled to Relief on His Faretta Claim.

          The State’s response to Pouncy’s Faretta argument is essentially four-fold.

  First, the State argues that the trial court in fact warned Pouncy of the “dangers” of

  proceeding to trial without counsel. Second, the State argues that no Supreme Court

  decision requires that a trial court, before accepting a waiver of counsel, advise the

  defendant of the range of allowable punishments if convicted. Third, the State

  argues that the trial court actually did advise Pouncy of the range of allowable

  punishments for the charged offenses. Fourth, the State argues that the Court is

  barred from granting relief on Pouncy’s Faretta claim based on the “Hobson’s

  choice” theory. None of these arguments withstands scrutiny.

          Telling a defendant that he is a “fool” to represent himself, and advising him

  that he will be subject to the same courtroom rules as any other lawyer would be,

  does not warn the defendant of all of the dangers of self-representation. The


                                            12
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20        PageID.12801    Page 19 of 48




  principle danger of self-representation is that it exponentially increases the risk of

  conviction, oftentimes for reasons the defendant may not instinctively understand,

  after which the defendant may be imprisoned for an enormous length of time. The

  trial court’s patronizing Faretta colloquy did not warn Pouncy of any of this. Most

  critically, the trial court did not warn Pouncy that a conviction at trial would

  automatically mean a minimum of 225 months in prison, and potentially multiple

  times that, before being parole eligible. The trial record makes clear that the trial

  court, prior to accepting Pouncy’s waiver of counsel, neither told Pouncy that the

  charged offenses carried a mandatory minimum (let alone a mandatory minimum of

  225 months) nor asked Pouncy if he understood this fact.

          The Sixth Circuit already has held, in a habeas corpus case where AEDPA

  applied, that “[b]efore waiving the right to counsel, the defendant must understand

  ‘the range of allowable punishments.’” Akins v. Easterling, 648 F.3d 380, 399 (6th

  Cir. 2011) (quoting Von Moltke v. Gillies, 332 U.S. 708, 724 (1948)). The State

  makes no mention of Akins in its response brief, presumably because it knows that

  it has no answer to it. Indeed, the State previously acknowledged that the Supreme

  Court’s waiver-of-counsel case law requires that the defendant “be told . . . the

  statutory maximum punishment and any mandatory minimums.” ECF No. 239, at

  53, PageID.11374, which are what define the range of allowable punishments for a

  charged offense. Cf. Alleyne v. United States, 570 U.S. 99, 112 (2013). The reason


                                           13
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20        PageID.12802   Page 20 of 48




  the State is now seeking to retract its prior concession is because it knows that the

  trial court did not satisfy that requirement in Pouncy’s case.

          In Pouncy’s case, the trial court never told Pouncy that his charged offenses

  were subject to any mandatory minimum prison sentence, let alone a mandatory

  minimum prison sentence of at least 225 months’ imprisonment. 8 Nor did the trial

  court, prior to accepting Pouncy’s waiver of counsel, ask Pouncy whether he

  understood that the charged offenses were subject to a mandatory minimum prison

  sentence of at least 225 months. The State suggests that a pre-trial colloquy between

  the trial court and the prosecutor regarding the prosecution’s plea offer was

  sufficient to warn Pouncy of the applicable statutory maximum and mandatory

  minimum for the charged offenses. See State Resp. Br., ECF No. 321, PageID.12580

  (citing ECF No. 8-7, PageID.474.) The State is wrong. The colloquy was not

  directed to Pouncy, and the trial court never asked Pouncy to affirm whether he

  understood the relevance, meaning, or importance what was being discussed within

  his earshot. Even if Pouncy had been intently listening to the colloquy—which, of

  course, cannot be assumed from a silent record—at no point during the colloquy did

  the trial court or the prosecutor say anything that would have informed Pouncy that



  8
    As we noted in our opening brief, at the point at which the trial court accepted
  Pouncy’s waiver of counsel, the trial court had never asked Pouncy whether he
  understood the statutory maximum associated with the charged offenses. The State’s
  response brief does not context this.
                                            14
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20        PageID.12803     Page 21 of 48




  his “guidelines” represented the absolute minimum amount of prison time he would

  serve if convicted at trial. Cf. People v. Lockridge, 498 Mich 358, 388 (2015)

  (“Michigan's sentencing guidelines produce ‘mandatory minimum’ sentence[.]”).

  Simply put, there is nothing in the record that indicates in any way whatsoever, that

  when Pouncy chose to proceed pro se and the trial court accepted his waiver, Pouncy

  either had been informed or understood that, if convicted at trial, he would spend no

  less than 225 months in prison. The Court cannot assume from a silent record that

  Pouncy understood the essential information, merely because Pouncy was present in

  court during while the trial court, the prosecutor, and Mr. Breczinski discussed

  Pouncy’s “guidelines.” 9 See Akins, 648 F.3d at 398 (“[T]he appropriate inquiry is

  what the defendant understood—not what the court said or understood.” (internal

  quotations omitted)).

          The trial court’s failure to advise Pouncy of the mandatory minimum

  associated with his charged offense and to ensure that Pouncy understood this

  information is, on its own, sufficient to warrant relief on Pouncy’s Faretta claim.



  9
    The State expresses concern that a “defendant at any later time could falsely claim
  he was not ‘listening’ when key information was imparted to him and thereby try to
  undo the result of a trial that did not go so well for him.” State Resp. Br., ECF No.
  321, PageID.12580. There is a very simple answer to this: the trial court must ask
  the defendant to affirm, on the record, that he has heard and understands the
  information that the court has conveyed to him. That is the procedure that trial courts
  follow whenever the defendant is contemplating waiving a constitutional right.


                                            15
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20         PageID.12804     Page 22 of 48




  But, as we noted in our opening brief, the Court also is entitled to grant Pouncy relief

  on the “Hobson’s choice” theory. The State disagrees, arguing that the Sixth Circuit

  already has concluded that the Michigan Court of Appeals’s adjudication of the

  Hobson’s choice theory was not unreasonable.          The State misunderstands our

  position on this issue. Pouncy’s Faretta claim is a single, unitary claim. If Pouncy

  satisfies § 2254(d) with respect to any aspect of his Faretta claim, this then logically

  entitles the Court to address the entire claim de novo, including the Hobson’s choice

  theory. Though the Sixth Circuit held that the state court’s rejection of the Hobson’s

  choice theory was not unreasonable, this obviously does not foreclose Pouncy from

  prevailing on the theory under a more favorable de novo standard.

  III.    Pouncy Is Entitled to Relief on His Lafler Claim.
          As its initial response to Pouncy’s Faretta claim, the State suggests that the

  prosecutor was simply incorrect when he told the trial court that, if Pouncy accepted

  the prosecution’s plea offer, his “guidelines” would be 135–225 months’

  imprisonment. The State argues that, in fact, Pouncy’s “guidelines” range if he

  accepted the plea would have been exactly the same as the “guidelines” range that

  the trial court ultimately calculated after Pouncy’s conviction at trial (225–562

  months’ imprisonment). According to the State, the “only thing altered by the plea

  [offer] was the lowering of the top end of the guidelines by a certain percentage.”

  State Resp. Br., ECF No. 321, PageID.12585. The State’s argument blinks reality.


                                            16
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20         PageID.12805      Page 23 of 48




  In the real world, sentencing hearings after a defendant accepts a plea offer are very

  different than sentencing hearings after a trial.        In the latter circumstances,

  prosecutors pull no punches, typically arguing in favor of every single plausible

  sentencing enhancement based on the evidence adduced at trial. This is part of what

  constitutes what is colloquially referred to as the “trial penalty.” That is exactly what

  happened in Pouncy’s case.

          At Pouncy’s sentencing hearing, the prosecutor vigorously argued in favor of

  multiple “offense variables” that, under Michigan law, had the effect of raising

  Pouncy’s “guidelines” range, such as “serious psychological injury to the victims.”

  ECF No. 8-16, PageID.1919. In support of those arguments, the prosecutor relied

  on victim testimony that the prosecution had introduced at trial. See, e.g., id. (“You

  remember the testimony of Ms. Sandstrom; . . . this crime shook her to her core.”).

  There is no reason to believe that the prosecutor, if Pouncy had accepted the plea

  offer, would have argued for those offense variables at sentencing, let alone called

  the carjacking victims to testify at a sentencing hearing in support of those offense

  variables. Much more likely, if not certain, the prosecutor would have done what

  prosecutors ordinarily do when the defendant pleads guilty prior to trial pursuant to

  a plea agreement—namely, honor the guidelines calculation arrived at during their

  plea discussions (here, 135–225 months’ imprisonment) and refrain from arguing

  for additional, contestable enhancements at the defendant’s sentencing hearing.


                                             17
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20        PageID.12806     Page 24 of 48




  Indeed, this Court already found that this was the nature of the prosecution’s plea

  offer. See Pouncy v. Palmer, 168 F. Supp. 3d 954, 968 (E.D. Mich 2016) (“[T]he

  State offered to permit [Pouncy] to plead guilty under a sentence agreement that

  called for a sentencing guidelines range of 135–225 months (11.5–18.75 years).”)

          The State next argues that Mr. Breczinski’s calculation of Pouncy’s guidelines

  range if convicted at trial, though wrong, was not “objectively unreasonable” and so

  does not constitute “deficient performance under Strickland.” State Resp. Br., ECF

  No. 321, PageID.12587. As support for this argument, the State cites to the Seventh

  Circuit’s holding in United States v. Arvanitis that “a ‘mere inaccurate prediction [of

  the defendant’s sentence], standing alone, [does] not constitute ineffective

  assistance.” 902 F.2d 489, 494 (7th Cir. 1990) (quoting Iaea v. Sunn, 800 F.2d 861,

  865 (9th Cir. 1986)). As an initial matter, the Court already has rejected this

  argument once, and it should do so again. See Pouncy, 168 F. Supp. 3d at 963

  (holding that counsel’s “staggering” miscalculation of Pouncy’s guidelines “surely

  evidences a lack of preparation”). The Sixth Circuit has found calculation errors

  similar to the one made by Mr. Breczinski’s to constitute deficient performance. See

  United States v. Morris, 470 F.3d 596, 603 (6th Cir. 2006) (finding deficient

  performance where counsel miscalculated his client’s sentencing range if convicted

  at trial by 3 years and 7 months). Furthermore, the State’s argument fundamentally

  mischaracterizes the nature of Mr. Breczinski’s deficient performance. The Sixth


                                            18
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20        PageID.12807    Page 25 of 48




  Circuit has held that “[a] criminal defendant has a right to expect at least that his

  attorney will . . . explain the sentencing exposure the defendant will face as a

  consequence of exercising each of the options available.” Smith v. United States,

  348 F.3d 545, 553 (6th Cir. 2003). It is clear that Mr. Breczinski did not do that

  here. Mr. Breczinski did not tell Pouncy that his guidelines calculation of 135–337

  months’ imprisonment if Pouncy were convicted at trial was an uncertain prediction

  based on an assumption that the prosecution either would not argue for, or would

  not prevail on, various offense variables at a contested sentencing hearing. Instead,

  Mr. Breczinski allowed Pouncy to believe that the guidelines calculation of 135–337

  months’ imprisonment was mathematically certain, and he did not interject when the

  trial court stated without exception or caveats that “there’s really not much

  difference in the guidelines here at all [between the plea offer and trial].” ECF No.

  8-7, PageID.477.

          With respect to the prejudice prong of the Strickland test, the State presents

  two arguments. First, the State recycles its argument that Pouncy’s guidelines range

  if he had pled guilty would have started at 225 months, just as it did after his trial

  conviction. We have already shown above that this argument is incorrect. Second,

  it argues that Pouncy’s protestations of innocence undermine any claim that he

  would have accepted the prosecution’s plea offer had Mr. Breczinski competently

  counseled him.


                                            19
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20       PageID.12808    Page 26 of 48




          As an initial matter, the State misstates Pouncy’s burden with respect to the

  prejudice prong. Pouncy does not need to show “that he would have accepted the

  plea” had he received competent advice from Breczinski. State Resp. Br., ECF No.

  321, Page.ID 12593. Pouncy needs only to show “a reasonable probability” that he

  would have done so. Griffin, 330 F.3d at 73. The “substantial disparity” between

  the guidelines that would have applied had Pouncy been sentenced on a guilty plea

  and the guidelines that Pouncy was facing if he proceeded to trial is, under Griffin,

  “sufficient to establish a reasonable probability that . . . [he] would have accepted

  the prosecution's offer.” Griffin, 330 F.3d at 73; see also Magana v. Hofbauer, 263

  F.3d 542, 545 (6th Cir. 2001) (holding that the 10-year disparity between the

  sentencing exposure at trial and the sentencing exposure under the plea offer was an

  “objective factor” demonstrating “reasonable probability that [petitioner] would

  have accepted the plea offer had he known his true sentencing exposure”); United

  States v. Gordon, 156 F.3d 376, 377–81 (2d Cir. 1998) (holding that 7.5-year

  disparity was “sufficient objective evidence . . . to support a finding of prejudice

  under Strickland”).

          Furthermore, the Sixth Circuit’s decision in Griffin squarely forecloses the

  State’s argument that Pouncy cannot show prejudice where he has maintained his

  innocence of the charged offenses. Griffin, 330 F.3d at 734 (6th Cir. 2003) (holding

  that “repeated declarations of innocence do not prove, as the government claims, that


                                            20
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20       PageID.12809    Page 27 of 48




  he would not have accepted a guilty plea”); see also Lalani v. United States, 315

  Fed. App’x 858, 861 (11th Cir. 2009) (agreeing with Griffin that a defendant’s

  maintaining of innocence post-conviction did not prevent them from showing

  prejudice). That Pouncy continues to maintain his innocence to this day does not

  change things. See Sawaf v. United States, 570 Fed. App’x 544, 545–46 (6th Cir.

  2014) (holding that “the prejudice prong is presumptively satisfied if the difference

  between the length of the sentence proposed in the Government’s plea offer and the

  sentence imposed after trial conviction was substantial,” and reversing the district

  court’s finding that the petitioner’s post-conviction protestations of innocence

  rebutted the presumption).

          The State also has no convincing response to the fact that Mr. Breczinski

  completely failed to attempt to negotiate an even better plea deal than the one the

  prosecution offered. In Byrd, the Sixth Circuit held that, where “counsel’s deficient

  performance deprives a defendant of a fair opportunity in plea negotiations,” the

  petitioner is entitled to show that “absent counsel’s errors, [he] would have

  bargained for a better plea.” 940 F.3d at 256. The State argues that Byrd is

  inapplicable here because, unlike in Byrd, there is no evidence that the prosecution

  was willing to offer Pouncy anything other than the agreement discussed on the

  record. ECF No. 321 at 62, PageID.12599. Contrary to the State’s argument, there

  is such evidence.     Specifically, the same prosecutors offered Pouncy’s co-


                                           21
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20         PageID.12810    Page 28 of 48




  conspirators much more favorable plea terms, surely as a result of their attorneys

  actively participating in plea negotiations.

          For the reasons above, Pouncy is entitled to relief on his Lafler claim, either

  (i) because Mr. Breczinski provided Pouncy incompetent advice with respect to the

  plea agreement that the prosecution put on the record, or (i) because Mr. Breczinski

  could have obtained in an even more favorable plea offer had he bothered to engage

  in actual plea negotiations. With respect to the former basis for relief, the State

  agrees that the minimum remedy would be for the Court to order that Pouncy be re-

  sentenced in state court pursuant to that plea agreement. The Court is not limited to

  that relief, however. Under the Sixth Circuit’s decision in Lewandowski, the Court

  does have the power to order that Pouncy be immediately released. The State

  essentially acknowledges that Lewandowski allows for that relief, but it argues that

  the Supreme Court in Lafler implicitly overruled Lewandowski. See State Resp. Br.,

  ECF No. 321, Page.ID 12604. That is an argument that the State should take up with

  the Sixth Circuit, not this Court. This Court should continue to treat Lewandowski

  as binding precedent unless and until the Sixth Circuit says otherwise.

          With respect to the latter basis for relief, the State contests that the Sixth

  Circuit in Byrd held that the proper remedy is to vacate the petitioner’s trial

  conviction so that plea negotiations can begin at square one. See State Resp. Br.,

  ECF No. 321, PageID.12600–12601 (“Pouncy claims that this Court should do what


                                             22
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20           PageID.12811     Page 29 of 48




  he says the Circuit did in Byrd and order the vacation of his trial conviction as a

  Lafler remedy. That is not what the majority in Byrd appears to have done.”). The

  State is just flat out wrong. That is exactly the relief the majority in Byrd ordered.

  As Judge Griffin wrote in the very first paragraph of his dissenting opinion, “today

  [the majority] grant[s] habeas relief, vacate[s] a . . . jury verdict, and reset petitioner

  Curtis Byrd’s state criminal case back to the pretrial state . . . because they conclude

  Byrd’s counsel ‘would have negotiated a more favorable outcome’ during plea

  negotiations that never occurred.” Byrd, 940 F.3d at (Griffin, J., dissenting). The

  State may find that relief “puzzling,” State Resp. Br., ECF No. 321, PageID.12601,

  but the role of this Court is to follow Sixth Circuit precedent, not to question it.

  IV.     Pouncy Is Entitled to Relief on His Brady/Giglio/Napue Claim.
          The State’s response to Pouncy’s multi-faceted Brady/Giglio/Napue claim is

  replete with misstatements of law and fact. The Court should reject all of them.

          A.    The State Suppressed Favorable Phone Records.

          The State acknowledges that the trial court, on post-conviction appeal,

  adjudicated Pouncy’s claim regarding the prosecution’s suppression of (and

  Detective Gagliardi’s false testimony regarding) the phone records through the lens

  of People v. Cress, 664 N.W.2d 174 (Mich. 2003). The State also acknowledges,

  albeit grudgingly, that Cress sets forth the standard for receiving a new trial on the

  grounds of newly discovered evidence, which both imposes a higher materiality


                                              23
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20        PageID.12812     Page 30 of 48




  burden as compared to a claim under Brady, Giglio, or Napue and includes a

  diligence requirement. 10 The State, however, argues that, even if the trial court

  applied the wrong legal standard to Pouncy’s claim, the trial court’s decision remains

  entitled to AEDPA deference. According to the State, this is because “one can infer

  from the trial court’s decision on this claim that, under any standard or definition of

  materiality, Pouncy would not have prevailed.” State Resp. Br., ECF No. 321,

  PageID.12609. The State’s conclusory characterizations aside, this is not how

  AEDPA works. A federal habeas court does not ask whether the state court might

  have, could have, or would have denied the petitioner’s claim had it actually applied

  the correct legal rule. Rather, the federal habeas court looks at whether the state


  10
     In a footnote, the State suggests that perhaps the Supreme Court’s Brady progeny
  does not clearly establish the absence of a diligence requirement. The State says that
  Banks v. Dretke, 540 U.S. 668, 695 (2004), holds that no diligence requirement
  applies “where the ‘prosecution represent[ed] that all [Brady] material ha[d] been
  disclosed,” which by implication may mean that a diligence requirement applies
  where the prosecution played coy about whether it had satisfied its Brady
  obligations. State Resp. Br., ECF No. 321, PageID.12609 (quoting Banks). This is
  a completely unserious argument. The passage from Banks that the State quotes is
  from the portion of the opinion addressing whether a petitioner asserting a Brady
  claim that he did not timely present in state court must demonstrate diligence in order
  to satisfy the “cause and prejudice” exception to AEDPA’s procedural default rule;
  it had nothing to do with the substantive elements of a Brady claim. The Supreme
  Court has made clear time and again that a prosecutor has an affirmative
  constitutional obligation to learn or and disclose exculpatory evidence in the
  possession of the prosecution team. See, e.g., Kyles v. Whitley, 514 U.S. 419, 437–
  38 (1995) (“[T]he individual prosecutor has a duty to learn of any favorable evidence
  known to others acting on the government’s behalf in the case, including the police.
  . . . [T]he prosecutor’s responsibility for failing to disclose known, favorable
  evidence rising to a material level of important is inescapable.”).
                                            24
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20          PageID.12813     Page 31 of 48




  court in fact applied the correct legal rule. If it did not, the state court’s decision is

  not entitled to AEDPA deference. See, e.g., Smith v. Toledo Corr. Inst., No. 1:12-

  cv-425, 2020 U.S. Dist. LEXIS 62540, at *23 (S.D. Ohio Apr. 9, 2020) (“By

  analyzing Petitioner’s Brady claim under a subjective rather than an objective

  standard, the state trial judge misapplied federal law on Petitioner’s post-conviction

  Brady claim. This finding alone warrants relief.”).

          The State resists this point of black letter law, pointing to the Sixth Circuit’s

  musings in Holland v. Rivard, 800 F.3d 224, 235–36 (6th Cir. 2015), regarding the

  meaning of the Supreme Court’s decision in Harrington v. Richter, 562 U.S. 86

  (2011). The Supreme Court, however, subsequently clarified in Wilson v. Sellers—

  a decision that the State acknowledges with a “but see” cite—that where the state

  court adjudicated the petitioner’s claim in a reasoned decision, the federal habeas

  court must “train its attention on the particular reasons . . . why [the] state court[ ]

  rejected [the] state prisoner’s federal claim[.]”    138 S. Ct. 1188, 1191–92 (2018)

  (internal quotation marks omitted); see also id. at 1195 (“Had we intended Richter’s

  ‘could have supported’ framework to apply even where there is a reasoned decision

  by a lower state court, our opinion in Premo would have looked very different.”).

          With respect to the merits of Pouncy’s claim, the State’s responses are equally

  unconvincing. The State first argues that “[t]here is no indication . . . that authorities

  subpoenaed cell phone records directly from either Verizon or Sprint prior to—or


                                              25
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20        PageID.12814     Page 32 of 48




  during—the Brady/Sandstrom carjacking trial.” State Resp. Br., ECF No. 321,

  PageID.12612–12613. The record evidence clearly shows otherwise. The habeas

  record includes law enforcement’s October 10, 2005 subpoena to Verizon and

  Verizon’s October 17, 2005 subpoena response. See ECF No. 8-5, PageID.357–361.

  The prosecution also put a “Verizon Wireless rep” on its January 6, 2006 witness

  list, ECF No. 211-3, PageID.10294, making it even more preposterous for the State

  now to claim that the prosecution did not have the Verizon records in its possession

  at the time of trial. Indeed, earlier in this habeas proceeding the State seemed to

  acknowledge that the prosecution possessed the Verizon phone records at the time

  of Pouncy’s trial and failed to disclose them. See ECF No. 73, PageID.6788–6789

  (Mr. Pallas stating, “I don’t know that I could really serious[ly] dispute [the

  suppression prong of Pouncy’s Brady claim]”).

          To the extent the State is claiming the prosecution team was subjectively

  unaware of the import of the Verizon records, this is irrelevant for Brady purposes.

  The Supreme Court has made clear that a Brady violation occurs even if the

  prosecution team’s failure to disclose favorable information was entirely

  “inadvertent.” 11   Strickler v. Green, 527 U.S. 263, 288 (1999) (holding that “an


  11
     Furthermore, insofar as the State argues that to establish a Napue violation Pouncy
  is required to show the Mr. Larobardiere knew that Detective Gagliardi’s testimony
  was false, the State is incorrect. If Detective Gagliardi knowingly perjured himself,
  that is sufficient to satisfy Napue, even if Mr. Larabardiere was entirely unaware that
  Detective Gagliardi was not testifying honestly. See, e.g., Boyd v. French, 147 F.3d
                                            26
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20          PageID.12815     Page 33 of 48




  inadvertent nondisclosure has the same impact on the fairness of the proceedings as

  deliberate concealment”); see also Moldowan v. City of Warren, 578 F.3d 351, 384

  (6th Cir. 2009) (holding that Brady turns on “the nature of the evidence, not the state

  of mind of the state actor”).

          The State next argues that the phone records are neither favorable nor

  material. On this point, the State does not even try to defend the trial court’s illogical

  assertion that whether someone other than Pouncy perpetrated the Haynes carjacking

  was not relevant to whether Pouncy perpetrated the Brady/Sandstrom carjackings.

  Instead, the State takes a completely different tack. While implicitly acknowledging

  that Quillie Strong was the account holder for the phone number at issue, the State

  contends that “Pouncy’s very own paperwork ties him to the supposedly suppressed

  cell phone number (810) 836-5074 . . . .”            State Resp. Br., ECF No. 321,

  PageID.12616. This, the State argues, makes the phone records not favorable to

  Pouncy’s mistaken identity defense. The State is wrong.

          The paperwork to which the State cites is a Pre-Sentence Investigation Report

  (the “PSIR”) that Agent Jeffrey Lowe of the Genesee County Probation Department

  prepared on March 16, 2006, more than a month after the conclusion of Pouncy’s

  trial. The State does not provide any of the necessary foundation to admit this



  319, 329–30 (4th Cir. 1998) (“[K]knowingly false or misleading testimony by a law
  enforcement witness is imputed to the prosecutor.”).
                                             27
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20       PageID.12816     Page 34 of 48




  paperwork into the habeas proceeding’s evidentiary record. 12 The Court should

  therefore refuse to consider the PSIR for any purpose. The prosecution did not claim

  during trial that it had independent, admissible evidence linking Pouncy to the (810)

  836-5074 number, nor did the State make such an argument during the state court

  post-conviction proceedings. Notably, contemporaneous police reports that the

  State has submitted in this habeas proceeding list a different phone number for

  Pouncy. See ECF No. 203-6, PageID.10053 (listing (810) 618-0871 as Pouncy’s

  phone number).

          In any event, the State’s reliance on the PSIR completely elides the actual

  argument that we made in our opening brief, which is that the phone records are

  exculpatory because they could have been used to connect the perpetrator’s phone

  calls to somebody other than Pouncy. To satisfy the materiality standards under

  either Brady (suppression of the records) or Napue (perjured testimony by Detective

  Gagliardi regarding the traceability of the phone calls), Pouncy does not need to

  disprove any and all possible connections between him and the phone number at

  issue. Nor does he need to prove conclusively that someone other than him used the



  12
     The PSIR presents a classic double hearsay problem. By way of example, if the
  PSIR stated that Pouncy is seven feet tall, the State could not submit the PSIR,
  without any additional foundation, as evidence that Pouncy in fact is seven feet tall.
  This is essentially what the State is seeking to accomplish with respect to the PSIR’s
  listing of Pouncy’s supposed “last known” telephone number.


                                           28
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20        PageID.12817    Page 35 of 48




  phone to place the calls to the victims. Nor does he need to demonstrate that some

  particular person perpetrated the carjackings at issue. Nor does he need to convince

  this Court that a reasonable jury apprised of the phone records information definitely

  would have acquitted him. Pouncy needs only to show a reasonable probability

  (which is less than a preponderance standard) that, if the jury had learned that the

  phone used by the perpetrator of the Haynes carjacking could be connected to a man

  named Quillie Strong, the jury would not have convicted him.

          Pouncy clears that bar with ease. Had the jury learned that the Mr. Strong was

  the account holder for the phone that the perpetrator used in the Haynes carjacking,

  the prosecution would have been constrained to argue that (1) Mr. Strong was not

  the perpetrator, and (2) Mr. Strong at some point had loaned the phone to Pouncy,

  and (3) Mr. Strong had not also loaned the phone to somebody else during the

  relevant time period who might be the perpetrator. In short, the phone records

  evidence would have put the prosecution in a box with only messy escape routes.

  That is the stuff of which acquittals are made.

          B.    The Prosecution Unconstitutionally Failed to Correct Grimes’s
                False Testimony, or at Least Suppressed Giglio Evidence
                Demonstrating Grimes’s False Testimony.

          The State acknowledges that Wayne Grimes lied to the jury when he said that

  his arrest for the October carjackings was the first time he had been arrested. In

  addition, the record is now clear that Grimes’s prior arrest history was expressly


                                            29
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20       PageID.12818     Page 36 of 48




  documented in a PSIR that the probation department prepared prior to the conclusion

  of Grimes’s trial testimony.

          The State, however, says that “Pouncy has nonetheless failed to demonstrate

  that the prosecutor had the PSIR at the time of Grimes’s testimony in Pouncy’s trial,

  saw the reference to Grimes’s prior arrest, and realized that it contradicted Grimes’s

  testimony at trial.” State Resp. Br., ECF No. 321, PageID.12621. The State ignores,

  among other things, that the trial court specifically instructed the prosecutor on

  January 27, 2006 to turn over any prior arrest information for Grimes. See ECF No.

  8-11, PageID.1289–1290. But even more importantly, Pouncy does not need to

  show the prosecutor’s actual knowledge or appreciation of the PSIR’s content to

  establish a Giglio violation. To establish a Giglio violation, it is sufficient for

  Pouncy to establish that the PSIR was in the possession of the Mr. Larobardiere’s

  office at the time of Grimes’s testimony. See Giglio v. United States, 405 U.S. 150,

  154 (1972) (holding that the “prosecutor’s office is an entity” for Giglio purposes,

  and that “[t]o the extent this places a burden on the large prosecution offices,

  procedures and regulations can be established to carry that burden and to insure

  communication of all relevant information on each case to every lawyer who deals

  with it”). The State cannot avoid Giglio by claiming that Mr. Larobardiere, though

  able to review the PSIR if he wished, was subjectively unaware or subjectively did

  not appreciate that the information in Grimes’s PSIR was impeaching of Grimes’s


                                           30
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20        PageID.12819     Page 37 of 48




  trial testimony. See, e.g., Giglio, 405 U.S. at 154 (holding that “whether the

  nondisclosure was a result of negligence or design, it is the responsibility of the

  prosecutor”). Because of its potential to contain Brady and Giglio information, a

  star cooperating witness’s PSIR is precisely the type of thing that any prosecutor

  ought to seek out and review before putting the witness on the stand. Not doing so

  is a reckless disregard for the prosecutor’s constitutional obligations under Giglio

  and Brady. If the prosecutor chooses not to review or turn over the PSIR, the

  prosecutor is playing with fire and assumes the risk that the witness’s PSIR contains

  Giglio or Brady information to which the defendant was constitutionally entitled. If

  a prosecutor could avoid his Giglio and Brady obligations simply by choosing not

  to review a file that he knows exists, is available to him, and may contain exculpatory

  or impeachment information, Giglio and Brady would provide completely hollow

  protections.

          The State’s argument on the issue of materiality is a complete strawman. The

  reason that Grimes’s City of Clio arrest was material impeachment evidence is not

  because the underlying criminal conduct was serious. It is because the City of Clio

  arrest reveals that Grimes, when confronted with the inconsistent statements that he

  had made to the police, was willing to tell a boldfaced lie to the jury under oath. The

  State argues that Grimes just got a minor detail wrong, which is another way of

  saying that Grimes simply told a white lie that he did not really need to tell. But a


                                            31
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20        PageID.12820     Page 38 of 48




  lie is a lie is a lie. Honest witnesses do not lie on the stand—about anything. Indeed,

  a witness who is willing to lie under oath about a small thing is precisely the type of

  witness who is willing to lie about a big thing too. This is particularly true where,

  as here, the witness is a cooperator who is seeking to curry favor with the prosecutors

  in order to obtain a reduced sentence. A reasonable juror, knowing that Grimes had

  just lied on the stand—in order to explain away a lie he previously told to police, no

  less—could thus decide to disregard everything Grimes said on the witness stand,

  completely nullifying Grimes as a witness.

          The State says that the victim witnesses’ identifications of Pouncy as the

  perpetrator render any Giglio violation harmless. The State’s argument simply

  ignores the various reasons why, without Grimes’s testimony as a backstop, there is

  a reasonable probability that a jury might have found reasonable doubt

  notwithstanding the testimony of the victim witnesses. The victim witnesses’

  identifications were all cross racial, and they were all potentially influenced by

  Detective Gagliardi’s use of highly suggestive photo arrays. Moreover, two of the

  victim witnesses picked someone other than Pouncy when shown photo arrays in

  court, see Pouncy, 846 F. 3d at 154; another failed to identify anybody from the

  photo array he was shown, see ECF No. 8-8, PageID.801; and another had told the

  police that it was “hard” for him to “tell black people apart from one another,” ECF

  No. 8-11, PageID.1308. The reasons to be skeptical of the victim witnesses’


                                            32
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20         PageID.12821     Page 39 of 48




  identifications is, of course, the very reason the prosecution felt compelled to call

  Grimes as a witness at all. And it is the reason why the prosecutor repeatedly

  emphasized Grimes’s testimony and vouched for Grimes’s credibility and honestly

  during his closing and rebuttal arguments.

          C.    The Court Can Consider the Joyce Photo Array Suppression.

          With respect to the suppression of Willie Joyce’s exculpatory identification

  of someone other than Pouncy as the perpetrator, the State fails to respond to

  Pouncy’s argument that, even assuming that he is required to add the Joyce

  suppression to his habeas petition in order to be granted relief for that constitutional

  violation, the statute of limitations may be equitably tolled beginning from the date

  that Pouncy put the State on notice of the suppression, which was only a few months

  after Pouncy learned of the suppression. Instead, the State simply argues that the

  Joyce suppression is not pled in Pouncy’s current petition and does not relate back

  to the Brady violations contained in that petition.

          As stated in our opening brief, Pouncy learned of the Joyce suppression in

  February 2018 and brought the issue to the attention of the Court and the State

  through a formal court filing approximately a month later. See ECF No. 182. Less

  than two months after that, the Court ordered that an evidentiary hearing take place.

  See ECF No. 188. The evidentiary hearing took place three weeks later. See ECF

  No. 190. Pouncy presented Mr. Joyce as a witness at that evidentiary hearing, and


                                            33
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20       PageID.12822     Page 40 of 48




  the State clearly was aware that Pouncy was seeking to establish that the prosecution

  violated Brady by suppressing the fact that police had presented Mr. Joyce with a

  photo array and he had picked someone other than Pouncy as the perpetrator. That

  was clearly sufficient to put the State on notice that Pouncy was alleging and seeking

  habeas relief based on this newly discovered Brady violation. To the extent the

  Court believes, however, that Pouncy also needed to go through the formality of

  amending his habeas petition to add the Joyce suppression claim, Pouncy cannot be

  held responsible for his counsel’s understandable oversight.        The Court may

  therefore apply the principle of equitable tolling and allow Pouncy to file a formal

  amendment now. See Holland v. Florida, 560 U.S. 631, 650–52 (2010) (holding

  that equitable tolling in the habeas context is not subject to “rigid rules” and that

  district courts may “exercise judgment . . . with awareness of the fact that specific

  circumstances, often hard to predict in advance, could warrant special treatment in

  an appropriate case”).

          The State argues in the alternative that the Joyce suppression claim is

  unexhausted, suggesting that the Court should not grant relief on the Joyce

  suppression claim without first providing the state courts the opportunity to

  adjudicate the claim on the merits. The State does not explain, however, how Pouncy

  could possibly bring the Joyce suppression claim now in state court, given

  Michigan’s rules regarding successive post-conviction petitions. See, e.g., Coleman


                                           34
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20         PageID.12823    Page 41 of 48




  v. Thompson, 501 U.S. 722, 732 (1991) (holding that a petitioner has satisfied the

  exhaustion requirement where, although he did not bring the claim in state court,

  there are no longer any state court remedies available to him). Moreover, although

  the Supreme Court’s decision in Kyles dictates that the suppression of the Joyce

  photo array information must be considered collectively with the prosecution’s

  suppression of the Verizon phone records and Grimes’s arrest record information,

  the state courts already concluded (wrongly) that neither the Verizon phone records

  nor Grimes’s arrest history are favorable information. It would be nonsensical for

  this Court to force Pouncy back to state court to litigate the Joyce suppression as a

  singular Brady violation, only to then return to this Court to have the prosecution’s

  multiple Fifth Amendment violations considered collectively as Kyles requires.

          With respect to the merits of the Joyce suppression claim, the State’s argument

  is simply that the Court should disbelieve everything that Mr. Joyce swore to in his

  affidavit and testified to on the witness stand—including even that police showed

  him a photo array at all. But to disbelieve all of Joyce’s sworn statements would

  require the Court to believe either that (1) the police never showed Mr. Joyce a photo

  array at all, even though the police showed a photo array to every other eyewitness;

  or (2) Mr. Joyce was shown a photo array and he picked Pouncy, and yet the police’s

  files lack any evidence that this occurred and the prosecution decided not to call Mr.

  Joyce as a witness. These alternatives seem far too incredible to be true. Tellingly,


                                             35
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20        PageID.12824     Page 42 of 48




  despite having every opportunity to do so, the State fails to submit an affidavit from

  Detective Gagliardi attesting under penalty of perjury to either of these alternatives.

          The State also insinuates that, to the extent Mr. Joyce recalls picking Jakawa

  McGruder from the photo array, Mr. Joyce’s testimony is not favorable to Pouncy

  because McGruder could not possibly have committed the offense. This argument

  misses the point entirely. To be acquitted at trial, Pouncy did not have to prove that

  McGruder was the perpetrator; Pouncy nearly needed to convince the jury that there

  was reasonable doubt that Pouncy was the perpetrator. So long as Mr. Joyce picked

  someone other than Pouncy from the photo array (which he did), this is exculpatory.

  For all that matters, Mr. Joyce could have identified Oscar-winning actor Denzel

  Washington as the perpetrator and this would have been core Brady information.

  See, e.g., Hart v. Mannina, 798 F.3d 578, 588 n.1 (7th cir. 2015) (holding that “any

  time a witness is presented with a photo array . . . and then fails to identify [the

  defendant], . . . [the defendant] will be entitled under Brady . . . to know about the

  non-identification”).

  V.      Pouncy Is Entitled to Relief on His Cronic Claim.
          The State argues that Pouncy’s Cronic claim is procedurally defaulted as a

  result of Pouncy failure to exhaust all state court remedies. This State, however, long

  ago waived this affirmative defense.       The State waived its failure to exhaust

  argument in its initial response to Pouncy’s habeas petition by stating “[t]he State is


                                            36
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20         PageID.12825      Page 43 of 48




  not arguing that any of Pouncy’s habeas claims are barred by failure to exhaust a

  claim for which a state court remedy exists.” ECF No.7 at 9, PageID.46. In a more

  recent filing—Respondent’s Response to Petitioner Omar Pouncy’s Notice (ECF

  No. 287) and Supplemental Notice (ECF No. 289)—the State conceded “that the

  claims set forth in Pouncy’s original Notice, which included the Cronic claim, are

  not subject to the affirmative defense of procedural default.” ECF No. 290 at 2,

  PageID.12218. The State cannot now suddenly assert a procedural default defense.

  See, e.g., Getsy v. Mitchell, 495 F.3d 295, 317 (6th Cir. 2007) (finding that

  procedural default is waived by failing to assert it).

          The Supreme Court has described the pretrial period as “perhaps the most

  critical period of the proceedings . . . that is to say, from the time of [a defendant’s]

  arraignment until the beginning of their trial . . . consultation, thorough-going

  investigation and preparation [are] vitally important.” Powell v. Alabama, 287 U.S.

  45, 57 (1932). The Sixth Circuit has also characterized the pretrial period as a

  “critical period because it encompasses counsel’s constitutionally imposed duty to

  investigate the case.” Mitchell v. Mason, 325 F.3d 732, 743 (6th Cir. 2003) (internal

  quotation marks omitted). Court-appointed counsel’s failure in the pretrial period

  was complete—and the Cronic presumption of prejudice applies—because Court-

  appointed counsel entirely failed to subject the prosecution’s case to meaningful

  adversarial testing throughout the critical, pretrial stage. Mr. Breczinski admitted to


                                             37
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20           PageID.12826     Page 44 of 48




  the trial court, and then swore in an affidavit submitted to this Court, that he did not

  pre-trial investigatory work of his own. Whatever work Mr. Breczinski’s private

  investigator might have done, the investigator’s work product (which itself was

  patently inadequate, for the reasons discussed in our opening brief) simply vanished

  into a black hole. Mr. Breczinski admitted that he had “no details to say whether

  I’m ready for trial” because he did not yet have any report from his investigator and

  had not conducted any investigation himself. ECF No. 8-7 at 4, PageID.459:6–7.

  Where a lawyer delegates to an investigator all of the work at a critical stage of the

  proceeding and then does not even receive the investigator’s work product, the

  lawyer has done exactly nothing to represent his client at the critical pre-trial stage.

  As the saying goes, if a tree falls in a forest and nobody is there to hear it, it does not

  really make any sound.

          This Court previously concluded that Court-appointed counsel failed in his

  duty to conduct pretrial investigation, finding that “there can be no serious dispute

  on this record that [Court-appointed counsel] was entirely unprepared for trial.”

  Pouncy, 165 F. Supp. 3d at 628. The Court has pointed to “defense counsel's

  objective admissions that he (1) did not have the time or resources to conduct his

  own investigation into Petitioner's primary defenses (of alibi and mistaken identity);

  (2) hired an investigator to conduct the investigation into the defenses; and (3) did

  not have the investigator's final report on the day of trial. No competent attorney


                                              38
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20       PageID.12827     Page 45 of 48




  could have been prepared under these circumstances—and defense counsel plainly

  was not.” Pouncy, 168 F. Supp. 3d at 961. The Court should reject out of hand the

  State’s continued efforts to applaud Mr. Breczinski’s pre-trial preparations and

  readiness for trial. As this Court has previously stated, “nothing about [Court-

  appointed counsel’s] performance suggested in any way . . . that he was ready to

  go.” ECF No. 73, PageID.6721:12–14.

          As noted in our opening brief, the Sixth Circuit has applied the Cronic

  presumption of prejudice in cases similar to Pouncy’s, where defense counsel failed

  to investigate their client’s defense. See Mitchell, 325 F.3d at 749 (Sixth Circuit

  granting Cronic presumption in AEDPA case where Petitioner’s counsel’s failed to

  consult with Petitioner and perform pretrial investigation); id. at 744 (finding that

  Cronic “guarantees more than a pro forma encounter between the accused and his

  counsel”). For example, in Phillips v. White, 851 F.3d 567 (6th Cir. 2017), the Sixth

  Circuit granted the petitioner’s Cronic claim where defense counsel “neglected to

  conduct any mitigation investigation [or] . . . to mount any defense . . . [,] made no

  opening statement, called no witnesses, and presented no evidence—mitigating or

  otherwise,” Id. at 578–79. The Court held that the Cronic presumption applied

  because counsel’s “performance amounted to nonperformance.” Id. at 581.

          As in Phillips, Mr. Breczinski’s pre-trial performance amounted to non-

  performance. Court-appointed counsel failed to investigate any witnesses, failed to


                                           39
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20        PageID.12828    Page 46 of 48




  file or oppose any motions and pleadings, and failed to meaningfully consult with

  Pouncy prior to trial. His failure continued throughout the pre-trial period, without

  any point of redemption. Court-appointed counsel was simply absent in his

  representation of Pouncy prior to trial.

          The State relies on Wright v. Van Patten, 552 U.S. 120, 125 (2008), but Wright

  is inapposite. In Wright, the question was whether the Supreme Court’s precedents

  clearly establish “that counsel's participation [in a hearing] by speakerphone should

  be treated as a complete denial of counsel, on par with total absence.” Id. (internal

  quotation marks omitted).      That does not remotely resemble the question that

  Pouncy’s Cronic claim raises. In Pouncy’s case, the question presented to this Court

  is whether, on de novo review, trial counsel constructively abandoned Pouncy during

  the pre-trial phase where counsel delegated all pre-trial factual investigation to a

  private investigator but then failed to direct, monitor, or follow up with the

  investigator prior to trial, such that counsel had no knowledge of what leads the

  investigator pursued or did not pursue or what the investigator found or did not find.

                                     CONCLUSION
          For the foregoing reasons, and the reasons stated in our opening brief,

  Pouncy’s habeas petition should be granted, and the Court should order the state to

  release Pouncy from custody immediately.




                                             40
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20   PageID.12829   Page 47 of 48




                                             Respectfully submitted,

                                             /s/ Aaron M. Katz
                                             Aaron M. Katz
                                             David Khrakovsky
                                             ROPES & GRAY LLP
                                             800 Boylston Street
                                             Boston, MA 02199
                                             Telephone: (617) 951-7000
                                             Fax: (617) 951-7050
                                             Aaron.Katz@ropesgray.com

                                             David L. Moffitt (P30716)
                                             30800 Telegraph Rd., Ste. 1705
                                             Bingham Farms, MI 48025
                                             Telephone: (248) 644-0880
                                             dlmoffittassoc@ameritech.net

  July 20, 2020




                                        41
  84996944_2
Case 2:13-cv-14695-MFL-LJM ECF No. 335 filed 07/20/20        PageID.12830    Page 48 of 48




                            CERTIFICATE OF SERVICE

          I, Aaron M. Katz, hereby certify that on July 20, 2020, I electronically filed

  the foregoing papers with the Clerk of the Court using the ECF system which will

  send notification of such filing to the following:

          Linus Banghart-Linn
          Assistant Attorney General
          Attorney for Respondent
          Criminal Appellate Division
          P.O. Box 30217
          Lansing, MI 48909

                                                 Respectfully submitted,

                                                 /s/ Aaron M. Katz
                                                 Aaron M. Katz
                                                 ROPES & GRAY LLP
                                                 800 Boylston Street
                                                 Boston, MA 02199
                                                 Telephone: (617) 951-7000
                                                 Fax: (617) 951-7050
                                                 Aaron.Katz@ropesgray.com




                                            42
  84996944_2
